Case 4:19-cv-00180-ALM-KPJ Document 175 Filed 11/05/19 Page 1 of 6 PageID #: 4003



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


  Edward Butowsky, in his personal and
  professional capacities,
                                                Case No. 4:19-cv-00180-ALM-KPJ
                              Plaintiff,
         v.

  Michael Gottlieb, et al.,

                              Defendants.




      JOINT MOTION TO STAY DISCOVERY BY PLAINTIFF BUTOWSKY AND
    DEFENDANTS GOTTLIEB, GOVERNSKI AND BOIES SCHILLER FLEXNER LLP
Case 4:19-cv-00180-ALM-KPJ Document 175 Filed 11/05/19 Page 2 of 6 PageID #: 4004



         On October 17, 2019, this Court issued an Order Governing Proceedings (“Order”),

  requiring all parties to complete initial mandatory disclosures by November 14, 2019 and

  commence discussions regarding discovery. Dkt. 166. Pursuant to that Order, Plaintiff Edward

  Butowsky and Defendants Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP

  (“BSF Defendants”) have met and conferred and agree that good cause exists for this Court to

  stay party discovery as to the BSF Defendants pending the resolution of the BSF Defendants’

  dispositive motions. Plaintiff and the BSF Defendants jointly submit this motion requesting that

  the Court stay all discovery obligations as between Plaintiff and the BSF Defendants as doing so

  is in the best interest of the parties and of judicial efficiency and economy.

                                 PROCEDURAL BACKGROUND

         Aaron Rich sued Plaintiff and other parties in the United States District Court for the

  District of Columbia (“D.D.C.”) on March 26, 2018. See Rich v. Butowsky et al, 1:18-cv-00681-

  RJL (D.D.C. Mar. 26, 2018) (“D.C. Lawsuit”), Dkt. 3. Approximately one year later, Butowsky

  initiated the above-captioned matter against the BSF Defendants on a number of grounds

  including defamation. Dkt. 1.1 On July 31, 2019, Mr. Butowsky filed a Second Amended

  Complaint (“SAC”) in the present litigation. Dkt. 101. Mr. Rich’s Counsel subsequently filed

  motions to dismiss the SAC for lack of personal jurisdiction, Dkt. 104, as well as based on the

  first-to-file rule, failure to state a claim (including the assertion that the BSF Defendants are

  absolutely immune from suit), and failure to name Mr. Rich as a necessary defendant, Dkt. 105.

  Those motions have been fully briefed since September 19, 2019 and remain pending with oral

  argument yet to be scheduled. Dkts. 115, 116, 128, 129.



  1
    On March 26, 2019, Mr. Rich filed an Anti-Suit Motion, asking D.D.C. to enjoin Mr. Butowsky
  from litigating his claims against Mr. Rich’s Counsel in this Court, on grounds that the issues in
  the two cases substantially overlap. See D.C. Lawsuit, Dkt. 52. That motion remains pending.

                                                    1
Case 4:19-cv-00180-ALM-KPJ Document 175 Filed 11/05/19 Page 3 of 6 PageID #: 4005



         On October 17, 2019, this Court issued the Order, requiring the parties to inter alia

  participate in a Rule 26(f) attorney conference on or before November 4, 2019, and requiring

  complete initial mandatory disclosures to be served on or before November 14, 2019. On

  November 4 and 5, 2019, Mr. Butowsky and the BSF Defendants met and conferred, and jointly

  agreed that a stay of discovery is in the best interests of the parties and the Court.

                                         LEGAL STANDARD

         Federal district courts “have wide discretion in determining the scope and effect of

  discovery.” Bradley v. Boysville, Inc., 240 F.3d 1073, at *2 (5th Cir. 2000). This discretion

  includes “‘broad discretion and inherent power to stay discovery until preliminary questions that

  may dispose of the case are determined.’” Fujita v. U.S., 416 F. App’x 400, 402 (5th Cir. 2011)

  (quoting Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987)). “For example, under Federal Rule

  of Civil Procedure 26(c), the court may stay discovery for ‘good cause,’ such as a finding that

  further discovery will impose undue burden or expense without aiding the resolution of the

  dispositive motions.” Id. (citing Landry v. Air Line Pilots Ass’n Intern. AFL-CIO, 901 F.2d 404,

  436 (5th Cir.), cert denied, 111 S. Ct. 244 (1990)).

                                             ARGUMENT

         The parties agree that a stay is both in their best interests and in the best interest of

  judicial economy to prevent “undue burden or expense” in light of the multiple dispositive

  motions currently pending before this Court and the ongoing litigation in the D.C. Lawsuit. Fed.

  R. Civ. P. 26(c)(1); Dkts. 104, 105; see Fujita, 416 F. App’x at 402-03 (finding court did not

  abuse its discretion by entering stay in accordance with its discretion to manage discovery);

  Petrus, 833 F.2d at 583 (“district court properly deferred discovery while deciding whether

  defendants were proper parties to the action”); Fiduciary Network, LLC v. Buehler, No. 3:15-



                                                    2
Case 4:19-cv-00180-ALM-KPJ Document 175 Filed 11/05/19 Page 4 of 6 PageID #: 4006



  CV-0808, 2015 WL 11120985, at *2 (N.D. Tex. Mar. 23, 2015) (staying discovery pending

  resolution of dispositive motions). This is especially so where, as here, the issues presented in

  the pending dispositive motions—including whether the BSF Defendants have absolute

  immunity and whether they were first-to-file in the District of Columbia—do not require

  discovery for their resolution. See Vander Zee v. Reno, 73 F.3d 1365, 1368-69 (5th Cir. 1996)

  (finding limited discovery may not proceed where a defendant is immune from suit on the basis

  of qualified immunity). Staying discovery in the manner requested would benefit both parties

  because neither party will have had to expend resources on discovery in this matter as to the

  claims as they relate to the BSF Defendants if the court grants any of the BSF Defendants’

  motions to dismiss.

                                          CONCLUSION

         For the foregoing reasons, Plaintiff and the BSF Defendants jointly request that the Court

  issue a stay of discovery pending the resolution of the pending dispositive motions.




                                                  3
Case 4:19-cv-00180-ALM-KPJ Document 175 Filed 11/05/19 Page 5 of 6 PageID #: 4007



  Dated: November 5, 2019

  /s/ Paul J. Skiermont                            /s/ Ty Clevenger (with permission)
                                                   Ty Clevenger
  SKIERMONT DERBY LLP
                                                   Texas Bar No. 24034380
  Paul J. Skiermont (TX Bar No. 24033073)
                                                   P.O. Box 20753
  Steven J. Udick (TX Bar No. 24079884)
                                                   Brooklyn, New York 11202-0753
  1601 Elm Street, Suite 4400
                                                   (979) 985-5289
  Dallas, TX 75201
                                                   (979) 530-9523 (fax)
  Tel: (214) 978-6600
                                                   tyclevenger@yahoo.com
  Fax: (214) 978-6601
  pskiermont@skiermontderby.com
  sudick@skiermontderby.com                        Attorney for Plaintiff Edward Butowsky

  Attorneys for Defendants Michael Gottlieb,
  Meryl Governski, and Boies Schiller
  Flexner LLP




                                               4
Case 4:19-cv-00180-ALM-KPJ Document 175 Filed 11/05/19 Page 6 of 6 PageID #: 4008



                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 5, 2019, a true and correct copy of the foregoing

  document was served on all parties of record via the Court’s ECF filing system.



                                              /s/ Paul J. Skiermont



                              CERTIFICATE OF CONFERENCE

         I hereby certify that, pursuant to Local Rule CV-7(i), counsel for the BSF Defendants

  have complied with the meet and confer requirement in Local Rule CV-7(h), and counsel for

  Turner Broadcasting System, Inc., Anderson Cooper, Gary Tuchman, Oliver Darcy, Tom Kludt,

  Vox Media, Inc., Jane Coaston, the New York Times, and Alan Feur have indicated they do not

  oppose this motion..




                                              /s/ Steven J. Udick                   ___
